DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacques et al (Jacques) (US5,515,987).
Regarding claim 1, Jacques teaches a foldable container (Figs 1-8), comprising a base (12 and 100) and two pairs of opposite side plates (sidewalls) hinged to the base, wherein adjacent side plates are capable of engaging with each other through engaging structures (at the corners) and being locked with each other through locking mechanisms (at the corners) to form a container body (Figs 1-8), wherein at least one side plate is configured such that after being unlocked from adjacent side plate, the at least one side plate is rotatable towards the inner side of the container body (Fig. 3), and is also rotatable towards the outer side of the container body (Fig. 1) relative to the base.
Regarding claim 2, wherein the engaging structures comprise a first engaging structure provided on one side plate and a second engaging structure provided on adjacent side plate, wherein the first engaging structure and the second engaging structure are configured to be engaged with each other, and the first engaging structure is movable towards the inner side of the container body to be disengaged from the second engaging structure and is also movable towards the outer side of the container body to be disengaged from the second engaging structure (Figs. 1-8).
Regarding claim 3, wherein at least one side plate is provided with a hinging pin at the bottom thereof, and an edge of the base is provided with a hinging part, wherein the hinging pin is disposed in and 1s rotatable relative to the hinging part, and the hinging part 1s configured such that after the side plate provided with the hinging pin is disengaged from adjacent side plates, the side plate provided with the hinging pin is removable from the base (Figs. 1-8).
Regarding claim 4, wherein the hinging part comprises an opening part which opens upwards and hinging grooves provided at both sides of the opening part respectively (Figs. 1-8).
Regarding claim 5, wherein a pair of opposite side plates of the two pairs of opposite side plates are configured such that after being unlocked from the adjacent side plates, they are only rotatable towards the inner side of the container body relative to the base (Figs. 1-8).
Regarding claim 6, wherein a pair of opposite side plates of the two pairs of opposite side plates are configured such that after being unlocked from adjacent side plates, they are rotatable towards the inner side of the container body relative to the base, and are also rotatable towards the outer side of the container body relative to the base, and the other pair of opposite side plates are configured such that after being unlocked from adjacent side plates, they are only rotatable towards the inner side of the container body relative to the base (Figs. 1-8).
Regarding claim 7, wherein at least one of the two pairs of opposite side plates is configured to be detachable from the base after being unlocked from adjacent side plate, and the rest side plates of the two pairs of opposite side plates are configured to remain being connected to the base after being unlocked from the adjacent side plates (Figs. 1-8).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overholt et al (Overholt) (US6,015,056).
Regarding claim 1, Overholt teaches a foldable container (Figs 1-10b), comprising a base (15) and two pairs of opposite side plates (sidewalls) hinged to the base, wherein adjacent side plates are capable of engaging with each other through engaging structures (at the corners) and being locked with each other through locking mechanisms (at the corners) to form a container body (Figs 1-10b), wherein at least one side plate is configured such that after being unlocked from adjacent side plate, the at least one side plate is rotatable towards the inner side of the container body (Fig. 3), and is also rotatable towards the outer side of the container body (Fig. 2) relative to the base.
Regarding claim 2, wherein the engaging structures comprise a first engaging structure provided on one side plate and a second engaging structure provided on adjacent side plate, wherein the first engaging structure and the second engaging structure are configured to be engaged with each other, and the first engaging structure is movable towards the inner side of the container body to be disengaged from the second engaging structure and is also movable towards the outer side of the container body to be disengaged from the second engaging structure (Figs. 1-10b).
Regarding claim 3, wherein at least one side plate is provided with a hinging pin at the bottom thereof, and an edge of the base is provided with a hinging part, wherein the hinging pin is disposed in and 1s rotatable relative to the hinging part, and the hinging part 1s configured such that after the side plate provided with the hinging pin is disengaged from adjacent side plates, the side plate provided with the hinging pin is removable from the base (Figs. 1-10b).
Regarding claim 4, wherein the hinging part comprises an opening part which opens upwards and hinging grooves provided at both sides of the opening part respectively (Figs. 1-10b).
Regarding claim 5, wherein a pair of opposite side plates of the two pairs of opposite side plates are configured such that after being unlocked from the adjacent side plates, they are only rotatable towards the inner side of the container body relative to the base (Figs. 1-10b).
Regarding claim 6, wherein a pair of opposite side plates of the two pairs of opposite side plates are configured such that after being unlocked from adjacent side plates, they are rotatable towards the inner side of the container body relative to the base, and are also rotatable towards the outer side of the container body relative to the base, and the other pair of opposite side plates are configured such that after being unlocked from adjacent side plates, they are only rotatable towards the inner side of the container body relative to the base (Figs. 1-10b).
Regarding claim 7, wherein at least one of the two pairs of opposite side plates is configured to be detachable from the base after being unlocked from adjacent side plate, and the rest side plates of the two pairs of opposite side plates are configured to remain being connected to the base after being unlocked from the adjacent side plates (Figs. 1-10b).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrendt (DE202016106088).
Regarding claim 1, Behrendt teaches a foldable container (Figs 1-10), comprising a base (2) and two pairs of opposite side plates (sidewalls) hinged to the base, wherein adjacent side plates are capable of engaging with each other through engaging structures (at the corners) and being locked with each other through locking mechanisms (at the corners) to form a container body (Figs 1-10), wherein at least one side plate is configured such that after being unlocked from adjacent side plate, the at least one side plate is rotatable towards the inner side of the container body (Fig. 4), and is also rotatable towards the outer side of the container body (Fig. 3) relative to the base.
Regarding claim 2, wherein the engaging structures comprise a first engaging structure provided on one side plate and a second engaging structure provided on adjacent side plate, wherein the first engaging structure and the second engaging structure are configured to be engaged with each other, and the first engaging structure is movable towards the inner side of the container body to be disengaged from the second engaging structure and is also movable towards the outer side of the container body to be disengaged from the second engaging structure (Figs. 1-10).
Regarding claim 3, wherein at least one side plate is provided with a hinging pin at the bottom thereof, and an edge of the base is provided with a hinging part, wherein the hinging pin is disposed in and 1s rotatable relative to the hinging part, and the hinging part 1s configured such that after the side plate provided with the hinging pin is disengaged from adjacent side plates, the side plate provided with the hinging pin is removable from the base (Figs. 1-10).
Regarding claim 4, wherein the hinging part comprises an opening part which opens upwards and hinging grooves provided at both sides of the opening part respectively (Figs. 1-10).
Regarding claim 5, wherein a pair of opposite side plates of the two pairs of opposite side plates are configured such that after being unlocked from the adjacent side plates, they are only rotatable towards the inner side of the container body relative to the base (Figs. 1-10).
Regarding claim 6, wherein a pair of opposite side plates of the two pairs of opposite side plates are configured such that after being unlocked from adjacent side plates, they are rotatable towards the inner side of the container body relative to the base, and are also rotatable towards the outer side of the container body relative to the base, and the other pair of opposite side plates are configured such that after being unlocked from adjacent side plates, they are only rotatable towards the inner side of the container body relative to the base (Figs. 1-10).
Regarding claim 7, wherein at least one of the two pairs of opposite side plates is configured to be detachable from the base after being unlocked from adjacent side plate, and the rest side plates of the two pairs of opposite side plates are configured to remain being connected to the base after being unlocked from the adjacent side plates (Figs. 1-10).

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 14-18 are allowable.  Regarding claim 14, lines 18-22 were not found to be obvious, in light of the other claimed limitations of claim 14.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/           Primary Examiner, Art Unit 3736